Name: Commission Regulation (EEC) No 3835/89 of 20 December 1989 amending Regulation (EEC) No 1546/88 laying down detailed rules for the application of the additional levy referred to in article 5c of Regulation (EEC) No 804/68
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 21 . 12. 89 Official Journal of the European Communities No L 372/27 COMMISSION REGULATION (EEC) No 3835/89 of 20 December 1989 amending Regulation (EEC) No 1546/88 laying down detailed rules for the application of the additional levy referred to in Article 5c of Regulation (EEC) No 804/68 of the Community reserve covering 600 000 tonnes, which is intended for producers whose entitlement to the allocation of a special reference quantity has been recognized pursuant to Article 3a of Regulation (EEC) No 857/84, should be allocated within the limit of such entitlement, in proportion to applications lodged ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION : ,Article 1 The following subparagraph is hereby added to point (b) of the third paragraph of Article 1 of Regulation (EEC) No 1546/88 : The quantities resulting from the application of the preceding subparagraph shall be distributed as follows : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 763/89 (2), and in particular Article 5c (7) thereof, Whereas Article 3a of Council Regulation (EEC) No 857/84 of 31 March 1984 adopting general rules for the application of the levy referred to in Article 5c of Regulation (EEC) No 804/68 in the milk and milk products sector (3), as last amended by Regulation (EEC) No 11 17/89 (4), lays down the conditions under which special reference quantities are to be granted to producers who, pursuant to an undertaking given under Council Regulation (EEC) No 1078/77 of 17 May 1977 introducing a system of premiums for the non-marketing of milk and milk products and for the conversion of dairy herds (*), as last amended by Regulation (EEC) No 1300/84 (6), have not been able to obtain quantities under the general additional levy arrangements ; whereas Commission Regulation (EEC) No 1546/88 f), as last amended by Regulation (EEC) No 1033/89 (8), lays down the detailed rules for the application of those arrangements ; Whereas Council Regulation (EEC) No 766/89 (9) establishing, for the period running from 1 April 1989 to 31 March 1990 , the Community reserve for the application of the levy referred to in Article 5c of Regulation (EEC) No 804/68 fixes that reserve at 1 043 000 tonnes, of which 443 000 tonnes has already been allocated to the same Member States as during the previous periods of application ; whereas the second part Belgium Denmark Germany France Ireland Luxembourg Netherlands United Kingdom 5 510,548 tonnes 8 064,452 tonnes 135 000 tonnes 53 672 tonnes 98 880,9 tonnes 674,094 tonnes 40 141,172 tonnes 160 289,521 tonnes' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 December 1989 . For the Commission Ray MAC SHARRY Member of the Commission (  ) OJ No L 148 , 28 . 6 . 1968 , p. 13 . (2) OJ No L 84, 29 . 3 . 1989, p. 1 . O OJ No L 90, 1 . 4. 1984, p. 13 . (4) OJ No L 118 , 29 . 4. 1989, p. 10 . 0 OJ No L 131 , 26. 5 . 1977, p. 1 . (6) OJ No L 125, 12. 5 . 1984, p. 3 . f) OJ No L 139, 4 . 6. 1988, p. 12. (8) OJ No L 110, 21 . 4. 1989, p. 27. O OJ No L 84, 29 . 3 . 1989, p. 6 .